         CaseUSDC  SDNY
             1:21-cv-01881-VEC   Document 13 Filed 04/27/21 Page 1 of 2
             DOCUMENT                     U.S. Department of Justice
[Type text]  ELECTRONICALLY FILED
             DOC #:                       United States Attorney
             DATE FILED:         Southern District of New York
                                                       86 Chambers Street


MEMO ENDORSED
                                                       New York, New York 10007

                                                       April 26, 2021


VIA ECF
Hon. Valerie E. Caproni
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

       Re:     Chen v. Mayorkas, et al., No. 21 Civ. 1881 (VEC)

Dear Judge Caproni:

        This Office represents the government in this action in which the plaintiff seeks an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his Application to
Register Permanent Residence or to Adjust Status (Form I-485). On behalf of the government, I
write respectfully to request an on-consent extension of time of fourteen days to respond to the
complaint (i.e., from May 6 to May 20, 2021). I also respectfully request that the initial conference
presently scheduled for April 30, 2021, be adjourned sine die.

         The extension is respectfully requested because USCIS has received the plaintiff’s
response to a Request for Evidence and the response is expected to be picked up by an adjudicator
later this week, together with the relevant file. USCIS has informed this Office that it anticipates
that it will take adjudicative action within the requested extended period, which potentially would
render this action moot. This is the government’s first request for an extension of the deadline to
respond to the complaint and to adjourn the initial conference. I apologize for making these
requests after the submissions for the April 30 conference were due.

       Plaintiff’s counsel consents to these requests.

       I thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                 By:    s/ Michael J. Byars
                                                       MICHAEL J. BYARS
                                                       Assistant United States Attorney
                                                       Telephone: (212) 637-2793
                                                       Facsimile: (212) 637-2786
                                                       E-mail: michael.byars@usdoj.gov
cc: Counsel of record (via ECF)
              Case 1:21-cv-01881-VEC Document 13 Filed 04/27/21 Page 2 of 2
'HIHQGDQW VWLPHWRDQVZHUPRYHRURWKHUZLVHUHVSRQGWRWKH&RPSODLQWLVDGMRXUQHGWR7KXUVGD\0D\


7KHLQLWLDOSUHWULDOFRQIHUHQFHFXUUHQWO\VFKHGXOHGIRU)ULGD\$SULODW30LVKHUHE\DGMRXUQHG
WR)ULGD\0D\DW$03UHFRQIHUHQFHVXEPLVVLRQVDUHGXHQRODWHUWKDQ7KXUVGD\0D\
)RUWKHFRQIHUHQFHGLDOLQLQIRUPDWLRQDQGDGHVFULSWLRQRIWKHUHTXLUHPHQWVRIWKHSUHFRQIHUHQFH
VXEPLVVLRQVWKHSDUWLHVVKRXOGFRQVXOWWKH&RXUW V0DUFK2UGHUDWGRFNHWHQWU\
SO ORDERED.



                           'DWH$SULO
                           'DWH$
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
